Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stading (US 20080243787 A1) in view of Tuneld et al. (US 20020040866 A1).
Regarding claim 1, Stading discloses a system for generating user interface elements, comprising:
an element generation module (search system dynamically generates a graphical user interface (GUI) including a visualization of data related to the search results and including multiple selectable options related to the extracted data, para. 0111) arranged to generate a plurality of user interface elements each associated with a class (the multiple selectable graphic 
a filtering instruction arranged to group the plurality of elements into a plurality of clusters, wherein each cluster comprises user interface elements of a respective particular category of data (The available visualizations that can be accessed using the menu of selectable options 2908 can include a document landscape visualization, an industry statistics visualization, a company clustering visualization, a company classifications visualization, a company "heat graph" visualization, a world map visualization, a market landscape visualization, a "strengths-weaknesses-opportunities-threats" (SWOT) visualization, a market-share timeline visualization, a classification trends visualization, a company trends visualization, a topic trends visualization, a location trends visualization, a source trends visualization, and a legal trends visualization. Visualizations may be added or omitted, depending on the particular implementation, see para. 0140).
Stading does not expressly disclose a display module arranged to display the plurality of clusters simultaneously on a display screen, wherein in response to a user selection of a cluster, the user interface elements of the selected cluster are enlarged within the display screen and the remaining unselected clusters are hidden within the display screen.
Tuneld et al. teaches of an information displaying apparatus 300 for displaying string objects, belonging to a selected group, in a manner different from that of other groups, such as the string objects of the selected group are displayed while other objects are hidden and the string objects of the selected group are enlarged, see paragraph 0020.


Regarding claim 2, Stading discloses the system of claims 1, wherein the filtering instruction (search system 300, para. 0070) is further arranged to group the plurality of elements into a plurality of clusters in response to a filtering operation.
Regarding claim 3, Stading discloses the system of claim 1, wherein the each cluster comprises an arcuate shape (see figure 31).
Regarding claim 4, Stading discloses the system of claim 1, wherein each user interface element comprises an arcuate shape (see figure 31).
Regarding claim 5, Stading discloses the system of claim 1, wherein each cluster is able to respond to a user interaction so that the user can select a particular cluster of interest (document landscape map 2904 includes multiple selectable graphical elements, such as the selectable graphical element 2910 to access documents associated with a particular classification or category of the search results, para. 0140, figure 29).
Regarding claim 7, Stading discloses the system of claim 1, wherein the user interface elements of the selected cluster are generated by calculating, for each user interface element
of the selected cluster, at least one value which defines for the user interface element a two-dimensional area based on a characteristic value associated with the class of the user interface element (processing logic 114 may execute the data acquisition module 120 to extract data from documents associated with the search results and to calculate statistics related to the documents, para. 0047).

Regarding claim 9, Stading discloses the system of claim 8, wherein the position of each user interface element is not indicative of a class or a variable associated with a class (in figure 30, “World Map” is not indicative of a class or a variable associated with a class).
Regarding claim 10, Stading discloses the system of claim 1, wherein the user interface elements are generated by calculating, for each user interface element, at least one value which defines for the user interface element a two-dimensional area based on a characteristic value associated with the class of the user interface element (processing logic 114 may execute the data acquisition module 120 to extract data from documents associated with the search results and to calculate statistics related to the documents, para. 0047).
Regarding claim 11, Stading discloses the system of claim 10, further comprising a positioning module arranged to generate a position layout by determining positions for the user interface elements within each cluster, wherein each position within the each cluster
is determined independently of an axis associated with a class or a variable relating to a class (generate a GUI that includes the search results and includes multiple control options based on the industry classifications, which may be selected to refine the view of the search results. For example, at least one of the control options can be a negation control option, which can be 
Regarding claim 12, Stading discloses the system of claim 11, wherein the position of each user interface element is not indicative of a class or a variable associated with a class (in figure 30, “World Map” is not indicative of a class or a variable associated with a class).
Regarding claim 13, Stading discloses the system of claim 1, wherein the clusters are generated by calculating, for each cluster, at least one value which defines for the cluster a two-dimensional area based on characteristic values of the user interface elements within the cluster, wherein each characteristic value is associated with the class of a respective user interface element (processing logic 114 may execute the data acquisition module 120 to extract data from documents associated with the search results and to calculate statistics related to the documents, para. 0047).
Regarding claim 14, Stading discloses the system of claim 13, wherein the user interface elements are generated by calculating, for each user interface element, at least one value which defines for the user interface element a two-dimensional area based on the characteristic value associated with the class of the user interface element (the graphical map may include a geographical representation of the search results. In a particular illustrative embodiment, each of the multiple selectable elements of the graphical map can include a dimension 
parameter related to a relative number of associated documents. For example, in a particular illustrative embodiment, each of the multiple selectable elements of the first graphical map, the second graphical map, or any combination thereof can include a color parameter related to a relative number of associated documents. A large number of documents may be represented using a red color while a small number of documents may be represented in blue, para. 0141).
Regarding claim 15, Stading discloses the system of claim 14, further comprising a positioning module arranged to generate a position layout by determining positions for the user 
Regarding claim 16, Stading discloses the system of claim 15, wherein the position of each user interface element is not indicative of a class or a variable associated with a class (in figure 30, “World Map” is not indicative of a class or a variable associated with a class).
Regarding claim 17, Stading discloses a computer-implemented method of generating user interface elements comprising:
generating a plurality of user interface elements (search system dynamically generates graphical user interface (GUI) including a visualization of data related to the search results and including multiple selectable options related to the extracted data, para. 0111) each associated with a class (the multiple selectable graphic elements, including the selectable graphic element 2910, has a size dimension indicating a relative number of documents associated with the particular category of information. Each of the selectable graphic elements may also have a respective color dimension, shading dimension, hatching dimension, or other visual indicator that represents the relative number of documents, para. 0141);
grouping the plurality of elements into a plurality of clusters, wherein each cluster comprises user interface elements of a respective particular category of data (The available
visualizations that can be accessed using the menu of selectable options 2908 can include a document landscape visualization, an industry statistics visualization, a company clustering visualization, a company classifications visualization, a company "heat graph" visualization, a world map visualization, a market landscape visualization, a "strengths-
Stading does not expressly disclose a display module arranged to display the plurality of clusters simultaneously on a display screen, wherein in response to a user selection of a cluster, the user interface elements of the selected cluster are enlarged within the display screen and the remaining unselected clusters are hidden within the display screen.
Tuneld et al. teaches of displaying sorted string objects, belonging to a selected group, in a manner different from that of other groups, such as the string objects of the selected group are displayed while other objects are hidden and the string objects of the selected group are enlarged, see paragraph 0020.
Stading in view of Tuneld et al. are analogous art because they are from the similar problem solving area of interface element display. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add the capability of selective grouping and emphasis/deemphasis of data simultaneously of Tuneld et al. to the icons display of Stading in order to obtain grouping of icons in a category. The motivation for doing so would be to arrange icons advantageously in a display.
Regarding claim 18, Stading discloses a computer program comprising code portions which when run a computer cause the computer to carry out the method of claim 17 (a
single medium or multiple media, such as a centralized or distributed database, and/or associated caches and servers that store one or more sets of instructions. The term "computer-readable medium" shall also include any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed, para. 0158).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464.  The examiner can normally be reached on Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J LETT/Primary Examiner, Art Unit 2677